                             Case 2:19-cv-01560-JAD-VCF Document 101 Filed 05/11/21 Page 1 of 4




                       1   Jesse Sbaih & Associates, Ltd.
                           Jesse M. Sbaih (#7898)
                       2   Ines Olevic-Saleh (#11431)
                           The District at Green Valley Ranch
                       3   170 South Green Valley Parkway, Suite 280
                           Henderson, Nevada 89012
                       4   Tel    (702) 896-2529
                           Fax    (702) 896-0529
                       5   Email: jsbaih@sbaihlaw.com

                       6   Sonya A. Rao (pro hac vice)
                           sonya.rao@morganverkamp.com
                       7   MORGAN VERKAMP LLC
                           35 East Seventh Street, Suite 600
                       8   Cincinnati, OH 45202
                           Telephone: 513.651.4400
                       9   Facsimile: 513.651.4405
                           Attorneys for Plaintiff-Relator
                      10

                      11                                 UNITED STATES DISTRICT COURT
                                                              DISTRICT OF NEVADA
MORGAN VERKAMP, LLC




                      12

                      13

                      14   UNITED STATES OF AMERICA, ex rel.,                    Case No.: 2:19-cv-01560-JAD-VCF
                           TALI ARIK, M.D.,
                      15
                                           Plaintiff,                            JOINT STIPULATION AND ORDER TO
                      16   v.                                                    EXTEND TIME TO FILE RELATOR’S
                                                                                 THIRD AMENDED COMPLAINT
                      17   DVH HOSPITAL ALLIANCE, LLC, d/b/a,
                      18   DESERT VIEW HOSPITAL; VALLEY                          (First Request)
                           HEALTH SYSTEM LLC; UNIVERSAL
                      19   HEALTH SERVICES, INC.; VISTA HEALTH
                           MIRZA, M.D. P.C. d/b/a VISTA HEALTH; and
                      20   IRFAN MIRZA, M.D.
                      21
                                           Defendants.
                      22

                      23

                      24          Defendants (i.e., DVH Hospital Alliance, LLC, d/b/a Desert View Hospital; Vista Health;
                      25 and Dr. Irfan Mirza) and relator Tali Arik, M.D. (“Relator”)—collectively, the “Parties”—hereby

                      26 stipulate and agree to an extension of the deadline to file a Third Amended Complaint (“TAC”). The

                      27 Parties also set forth a stipulated briefing schedule related to the TAC. In support of this Stipulation,

                      28 the Parties assert the following:

                                                                             1
                               Case 2:19-cv-01560-JAD-VCF Document 101 Filed 05/11/21 Page 2 of 4




                       1          1.     Relator recently retained Morgan Verkamp LLC as additional counsel in this matter,

                       2 and, on April 19, 2021, attorney Sonya A. Rao of that firm was granted permission to practice in this

                       3 District pro hac vice. (Doc. 98.)

                       4          2.     Soon thereafter, on May 4, 2021, this Court issued an order that: granted Defendants’

                       5 motions to dismiss Relator’s Second Amended Complaint (Docs. 69, 70, 72); dismissed Relator’s

                       6 first and second causes of action without prejudice;1 and permitted Relator to file a TAC by May 17,

                       7 2021. (Doc. 100.)

                       8          3.     To allow Relator’s new counsel sufficient time to familiarize herself with this matter,

                       9 and to accommodate counsel’s obligations in other matters, the Parties agree to extend the deadline

                      10 for Relator to file his TAC by 15 days, i.e., through June 1, 2021. This is the Parties’ first request

                      11 for such an extension, which is made in good faith and not for the purpose of delay.
MORGAN VERKAMP, LLC




                      12          6.     The Parties also agree to the following extended briefing schedule relating to the

                      13 TAC, which accommodates the Parties’ case deadlines in other matters:

                      14          a.     Defendants’ deadline to file their renewed motion(s) to dismiss Relator’s TAC shall

                      15                 be June 29, 2021;

                      16          b.     Relator’s deadline to file his opposition(s) to Defendants’ renewed motion(s) to

                      17                 dismiss shall be July 27, 2021; and

                      18          c.     Defendants’ deadline to file their reply (or replies) to Relator’s opposition(s) shall be

                      19                 August 10, 2021.

                      20          Accordingly, for the reasons set forth above, the Parties respectfully request that the Court:

                      21 (1) extend the deadline to file a TAC, up to and including June 1, 2021; and (2) adopt the above-

                      22 described briefing schedule relating to the TAC.

                      23

                      24

                      25

                      26

                      27   1
                          Relator’s conspiracy claim was dismissed with prejudice. Because that claim was the only one
                         asserted against defendants Valley Health System LLC, d/b/a The Valley Health System and
                      28 Universal Services, Inc., those defendants are no longer parties to this action.

                                                                               2
                            Case 2:19-cv-01560-JAD-VCF Document 101 Filed 05/11/21 Page 3 of 4




                       1   Respectfully submitted,

                       2   DATED this 11th day of May, 2021.               DATED this 11th day of May, 2021.

                       3   /s/ Sonya A. Rao                                /s/Gregory R. Jones

                       4   JESSE SBAIH & ASSOCIATES, LTD.                  McDERMOTT WILL & EMERY LLP
                           Jesse M. Sbaih (#7898)                          Thomas A. Ryan (admitted pro hac vice)
                       5   Ines Olevic-Saleh (#11431)                      Gregory R. Jones (admitted pro hac vice)
                           The District at Green Valley Ranch              2049 Century Park East, Suite 3200
                       6   170 South Green Valley Parkway, Suite 280       Los Angeles, CA 90067-3206
                           Henderson, Nevada 89012
                       7                                                   JOHN H COTTON & ASSOCIATES, LTD.
                           MORGAN VERKAMP LLC                              John H. Cotton (Nevada Bar No. 005268)
                       8   SONYA A. RAO (pro hac vice)
                           35 East Seventh St., Suite 600                  Katherine L. Turpen (Nevada Bar. No. 008911)
                       9   Cincinnati, OH 45202                            7900 W. Sahara Ave., Suite 200
                                                                           Las Vegas, Nevada 89117
                      10   Attorneys for Plaintiff-Relator
                                                                           Attorneys for Defendants DVH Hospital
                      11                                                   Alliance, LLC
MORGAN VERKAMP, LLC




                      12
                                                                           /s/ Crane M. Pomerantz
                      13                                                   SKLAR WILLIAMS PLLC
                                                                           Crane M. Pomerantz, Esq.
                      14                                                   Nevada Bar No. 14103
                                                                           Brent M. Resh, Esq.
                      15                                                   Nevada Bar No. 14940
                                                                           410 South Rampart Boulevard, Suite 350
                      16
                                                                           Las Vegas, Nevada 89145
                      17
                                                                           Attorneys for Defendants Dr. Mirza and Vista
                      18                                                   Health
                      19

                      20

                      21                                                   IT IS SO ORDERED.

                      22
                                                                           ______________________________________
                      23                                                   THE  HONORABLE
                                                                           U.S. Magistrate Judge JENNIFER A. DORSEY
                      24                                                   UNITED    STATES DISTRICT JUDGE
                                                                           Cam Ferenbach

                      25
                                                                                   May 12, 2021
                                                                           DATED: _______________
                      26

                      27

                      28

                                                                       3
